Non-Responsive
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/19/2021 appears to amend all claims away from the elected invention (see restriction dated 10/2/19, and the election by the applicant of Group I (claims 1-5) in the reply dated 11/6/19).  Note that presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and therefore the claims have not been entered.  The amended claims are not readable on the elected invention because the elected invention does not turn the cryopump “on” when “a difference between the internal temperature and the set temperature is less than or equal to a threshold value” and does not turn the cryopump “off” when the difference is greater than the threshold.  Rather, the elected invention operates the cryopump and displacer in an “on” configuration while the difference is greater than a threshold (i.e. in effort to cool toward the “set” or target temperature - para. 46-49) and turns the cryopump and displacer “off” once the difference is less than or equal to the threshold (para. 49-50 - “when the difference between the inside temperature and the set temperature is less than or equal to the threshold, operation 430 in which an operation of the low-temperature pump is terminated”) and then the thermal conductive buffer is operated to absorb heat (see operations 440, 450).  It is not clear what non-elected invention the applicant is drawing the present claims to, but as the claims are not directed to the elected invention, the amendment is non-responsive.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 6, 2021